Citation Nr: 0904915	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-29 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an effective date earlier than September 
8, 2006, for the award of a 50 percent rating for PTSD.

3.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for sleep apnea

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 
1985 and from December 1990 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In November 
2008, the Veteran testified at a Travel Board hearing before 
the undersigned Veterans Law Judge.

The issues of entitlement to service connection for chronic 
fatigue, sleep apnea, hearing loss, and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's PTSD has not been shown to cause 
occupational and social impairment, with deficiencies in most 
areas.

2.  The Veteran's original claim of service connection for 
PTSD was received by the RO on April 2, 2004; in a rating 
decision dated on July 25, 2006, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective April 2, 2004.  That decision became final for lack 
of a timely appeal.

3.  On September 8, 2006, VA received the Veteran's claim for 
an increased evaluation for his service-connected PTSD, and 
the RO, by the rating action now on appeal, granted a 50 
percent rating effective from that date of receipt of the 
claim for an increased rating.  No evidence was submitted or 
obtained supporting a compensable disability rating in the 
year prior to the September 8, 2006, date of receipt of the 
claim for an increased rating.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating higher 
than 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an effective date earlier than September 
8, 2006, for the award of a 50 percent evaluation for PTSD, 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in January 2007, prior to the May 2007 rating decision on 
appeal, the RO advised the Veteran of the evidence needed to 
substantiate his claim for an increased rating for PTSD and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, a subsequent March 2008 letter from the RO further 
advised the Veteran of how disability ratings and effective 
dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473, 
486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The RO sent the Veteran a Vazquez letter in September 2008, 
and there has been no reason to again go back and 
readjudicate his claim for an increased rating - such as in 
another SSOC, because he has not submitted any additional 
evidence or argument since receiving that additional VCAA 
notice.  38 C.F.R. §§ 19.31, 19.37.  That is to say, the 
absence of a subsequent SSOC after this additional notice is 
not prejudicial because the result of such a readjudication 
on exactly the same evidence and law previously considered 
would be no different than the previous adjudication.  
Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).

As for the duty to assist, the RO obtained the Veteran's VA 
and private treatment records, he has testified at a Travel 
Board hearing, and he has been provided VA compensation 
examinations in connection with his PTSD claim.  As there is 
no indication or allegation that relevant evidence remains 
outstanding (as confirmed by the Veteran in his February 2007 
statement when he indicated he had no other evidence to 
submit), the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Veteran's June 2006 VA PTSD examination report notes that 
he is in receipt of Social Security Disability benefits for 
his sleep apnea and PTSD.  In this regard, it is noted that 
VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  
VA's duty to assist thus includes the responsibility to 
obtain any relevant records from the Social Security 
Administration.  Voerth v. West, 13 Vet. App. 117, 121 
(1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  However, 
inasmuch as he has been afforded numerous VA PTSD 
examinations, these records would not assist him with his 
claim for an increased rating.  Consequently, any Social 
Security Administration records not currently secured could 
not alter the ultimate disposition of the Veteran's appeal 
with respect to the issues adjudicated herein.  VA is not 
required to search for evidence which, even if obtained, 
would make no difference in the result.  Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 
Vet. App. 171 (1991)).  See also Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (declining to require strict adherence to 
technical requirements and impose additional burdens on VA 
when there was no benefit flowing to the claimant).  As noted 
in the remand section below; however, VA will request the 
records from the Social Security Administration in connection 
with the Veteran's claim for disability benefits with respect 
to his sleep apnea claim, for which he has indicated 
receiving such benefits.  

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000). 

Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work and to resolve any doubt regarding the extent of 
the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 
4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v.  Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Anxiety disorders, which include PTSD, are rated 
under the criteria set forth in Diagnostic Code 9440.  Under 
this criteria, a 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the Rating Schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Mauerhan v. Principi, 16 Vet. App. 436,  
442 (2002).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. § 4.2, 4.6.

The Veteran in essence asserts that the current rating does 
not reflect the severity of his symptoms and that an 
increased rating is warranted.  The objective evidence of 
record, however, does not support his claim.  The Veteran's 
clinical findings do not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood as a 
result of his PTSD.  The Veteran has been noted to have 
superficial suicidal ideation and cognitive impairment in 
attention, concentration, and immediate recall.  However, the 
objective medical evidence does not reflect findings of 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships.  In this regard, it is noted that the June 
2006 VA examination report reflects a finding that the 
Veteran has a separate and distinct depressive disorder, 
related to the 2004 loss of his brother and brother-in-law, 
his sleep apnea, and his inability to function in a work 
setting because of sleep problems and concentration issues.  
In addition, the examiner concluded that the depression is 
separately caused and not related to the military.  It is 
further noted that, although the Veteran experiences 
avoidance of groups, he has known his wife for fifteen years 
and has been married to her for ten years.  Thus, the 
criteria for an evaluation in excess of 50 percent disabling 
for the Veteran's PTSD have not been met.  

Review of the claims file reveals that, in February 2007, the 
Veteran was afforded a VA PTSD examination in connection with 
his September 2006 claim for an increased rating.  The report 
of his examination shows that the Veteran complained that his 
emotional problems were getting worse because his friend's 
son, who had been serving in Iraq, had been killed in action.  
He reported that he was reliving his Persian Gulf 
experiences.  He also complained that he was jumpy (startle 
response), unable to concentrate, sad, and distracted.  The 
Veteran stated that he does not go out, does not have 
friends, and feels helpless and not in control.  

These statements concerning the Veteran's service-connected 
psychiatric pathology involve matters capable of lay 
observation, and are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, such 
descriptions must be considered in conjunction with the 
clinical evidence of record and the pertinent rating 
criteria.

Objective findings in connection with the February 2007 VA 
PTSD examination revealed that the Veteran was casually 
dressed with adequate personal hygiene, his speech was normal 
in process but with periods of halting, his affect was sad 
and restricted throughout most of the interview and, although 
he denied homicidal and suicidal ideation, he stated that he 
sometimes thinks, "I wish to die."  The examiner further 
noted that the Veteran's thought process was goal directed 
but occasionally he lost track, he had no hallucinations or 
illusions, and he was not delusional.  The Veteran was also 
oriented to person, place, and date and his cognitive skills 
revealed impairment in attention, concentration, and 
immediate recall.  His long term memory, insight, and 
judgment were intact.  The examiner also noted findings of 
hyperactive arousal symptoms, the Veteran becoming angry 
easily, feeling anxious around people, and experiencing panic 
attacks.  The Veteran was diagnosed as having PTSD with a GAF 
score of 48-50  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent for PTSD.  Although the record 
includes GAF scores of 48-50, indicating serious symptoms, 
these scores and the examiner's assessment of the severity of 
the condition must be considered in light of the actual 
symptoms of the Veteran's disorder which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126.  In 
the instant case, while the Veteran clearly exhibits some 
psychiatric symptoms, none of the evidence of records 
suggests that they are of such severity so as to warrant a 
disability rating greater than the currently assigned 50 
percent evaluation for this service-connected disability.  
Importantly, the VA February 2007 VA examination, completed 
during the current appeal, demonstrated adequate personal 
hygiene, orientation to person, place, and date, intact 
insight and judgment, and thought process goal directed 
(occasionally losing track), and no hallucinations and 
delusions.

While the Veteran has described irritability and social 
isolation, the evidence of record does not indicate that his 
condition is manifested by suicidal ideation (he specifically 
denied suicidal or homicidal ideation but reported sometimes 
thinking "I wish to die"); obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; spatial disorientation; 
neglect of personal appearance and hygiene; or difficulty in 
adapting to stressful circumstances.  Although hyperactive 
arousal symptoms and sadness have been noted, near-continuous 
(emphasis added) panic or depression as a result of PTSD 
affecting the ability to function independently, 
appropriately and effectively has not been demonstrated.  
Moreover, as noted above, the competent medical evidence 
reflects that his depression is independent of his PTSD and 
not related to his military service.  Consequently, the next 
higher rating of 70 percent for the Veteran's service-
connected PTSD is not warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The Board does not 
find evidence that the Veteran's PTSD should be increased for 
any separate periods based on the facts found during the 
whole appeal period.  The evidence of record in connection 
with this claim supports the conclusion that the Veteran is 
not entitled to additional increased compensation during any 
time within the appeal period. 

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  There is no evidence that the manifestations of the 
Veteran's service-connected PTSD is unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability with respect to 
this disorder.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 
Vet. App. 111 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 237 (1996).

Earlier Effective Date

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An exception to that rule applies under 
circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting  that § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim (provided also that the claim is 
received within one year after the increase) and are not 
applicable when a claim is filed and the increase in 
disability is subsequently ascertainable).  In all other 
cases, the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  
38 C.F.R. § 3.155(a).  When a claim has been filed which 
meets the requirements of 38 C.F.R. § 3.151, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

In this case, the RO initially granted service connection for 
PTSD in a July 2006 rating decision.  At that time, a 30 
percent evaluation was assigned, effective April 2004.  The 
Veteran did not appeal that decision and it became final.

In this regard, it is noted that the Veteran and his spouse 
argue that they contacted their accredited representative and 
requested assistance in appealing the July 2006 rating 
decision.  However, the first communication from the Veteran 
or on his behalf after the July 2006 rating decision was 
received on September 8, 2006.  The communication does not 
express disagreement with any rating decision, rather, the 
Veteran states, "I request the possibility of a higher 
rating than 30 percent for PTSD."  Accordingly, a timely 
appeal of the July 2006 rating decision was not received, 
this rating decision became final, and the subsequent 
communication with regard to an increased rating is a new 
claim.

In a May 2007 rating decision, the RO increased the 
evaluation for PTSD from 30 to 50 percent, effective 
September 8, 2006.  The Veteran asserts that he is entitled 
to an earlier effective date for such award.  

Here, the date of the claim is September 8, 2006, the date 
the RO received the Veteran's increased rating claim.  

Initially, the Board emphasizes that the general default rule 
is that the effective date of an award of a claim is the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Here, the date entitlement arose (February 4, 2007 
- the date a VA Compensation and Pension Psychiatric 
Evaluation first revealed increased disability due to PTSD) 
is later than the date of claim (September 8, 2006).  
Consequently, the effective date assigned by the RO should 
technically have been the date entitlement arose, February 4, 
2007, since this was the later date.  In sum, the RO's 
assignment of the September 8, 2006 effective date was rather 
generous to begin with.

In any event, as to an even earlier effective date than 
September 8, 2006, review of the record reveals there are no 
formal or informal claims prior to the September 2006 
effective date.  However, an effective date could be based on 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  38 C.F.R. 
§ 3.400(o)(2).  

As the date of the Veteran's increased rating claim is 
September 8, 2006, he could be granted an effective date as 
early as September 8, 2005, if it were factually 
ascertainable that an increase in disability had occurred 
within that year.  See 38 C.F.R. § 3.400(o)(2); Harper, 10 
Vet. App. at 126.

As noted, the Veteran's PTSD is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  According to the applicable 
rating criteria, a 50 percent evaluation will be assigned 
with evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent evaluation is warranted when occupational and 
social impairment is found with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Upon review of the medical evidence of record, it was not 
factually ascertainable that the Veteran's service-connected 
PTSD was 50 percent disabling within one year prior to 
September 8, 2006.  Specifically, medical evidence of record 
dated within the applicable time period does not demonstrate 
that the Veteran had occupational and social impairment with 
reduced reliability and productivity due to psychiatric 
symptomatology.  Thus, an effective date earlier than 
September 8, 2006, for the assignment of a schedular rating 
of 50 percent disabling is not warranted.

Although the Veteran and his spouse argue that his symptoms 
of impaired concentration, flashbacks, nightmares, avoidance 
of groups, irritability, and memory problems (as reported on 
his June 2006 VA PTSD examination) warrant an evaluation in 
excess of the 30 percent in effect at the time for his 
service connected PTSD; the objective findings reflect that 
the Veteran's attention to grooming was good, there was no 
irritability, and his affect was neutral during VA outpatient 
treatment in October 2005.  Similarly, a July 2006 treatment 
report notes that his cognitive ability was grossly intact.  
Although he has reported intermittent fleeting suicidal 
ideation in connection with VA treatment and evaluation, the 
June 2006 VA PTSD examination report reflects findings of 
impairment from mild to moderate with a GAF score of 60, 
indicative of no more than moderate symptoms.  Moreover, the 
June 2006 PTSD examination report includes the opinion that 
the Veteran has a separate and distinct depressive disorder, 
related to the 2004 loss of his brother and brother-in-law, 
his sleep apnea, and his inability to function in a work 
setting because of sleep problems and concentration issues.  
This examination report further includes the conclusion that 
the depression is separately caused and not related to the 
military.  

Overall, there is no evidence that a 50 percent rating for 
PTSD was factually ascertainable within the one-year period 
before the receipt of the September 8, 2006, claim for 
increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Even if the Board were to assume for the sake of argument 
that the Veteran's September 8, 2006, claim for increase was, 
in actuality, a timely NOD in response to the 30 percent 
rating initially assigned (see Fenderson v. West, 12 Vet. 
App. 119 (1999)), he still would not be entitled to an 
earlier effective date based on his original April 2004 claim 
for service connection.  38 C.F.R. § 3.400(q)(1); VAOPGCPREC 
12-98.  As noted above, generally, the effective date of an 
award for an increase in disability compensation will be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. 
§ 3.400(o)(1).  In this case, the date entitlement arose, 
February 4, 2007, is clearly later in time than the date of 
receipt of the increased rating claim (September 8, 2006).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against disability ratings 
higher than 30 percent for the Veteran's service-connected 
PTSD prior to September 8, 2006, and 50 percent thereafter.  
As the preponderance of the evidence is against these claims, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is 
denied as to both issues.  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.

Entitlement to an effective date earlier than September 8, 
2006, for the grant of a 50 percent disability rating for 
PTSD is denied. 


REMAND

As for the claims for service connection for chronic fatigue, 
sleep apnea, hearing loss, and tinnitus, the Board finds that 
additional development is required before addressing these 
claims on the merits.

Chronic Fatigue

The Veteran alleges he has chronic fatigue as manifestations 
of undiagnosed illness resulting from his service in 
Operation Desert Shield/Desert Storm.  He is a Persian Gulf 
War Veteran, having served in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
38 U.S.C.A. §§ 1110, 1131.

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf Veteran;" (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, muscle or 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, and gastrointestinal signs or symptoms.  
38 C.F.R. § 3.317(a), (b).

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The Board notes that a VA progress note with the title of 
Persian Gulf Exam is of record; however, the reason for this 
examination is noted as Agent Orange Evaluation.  This 
examination report notes that the Veteran attributed fatigue 
and headaches to Agent Orange, includes an assessment of 
Persian Gulf region and environmental hazards exposure, and 
notes other diagnoses including chronic fatigue.  However, 
the examiner did not clearly indicate whether there were 
objective verifiable signs or symptoms of chronic fatigue.  
Further, the diagnoses did not attribute any signs or 
symptoms of chronic fatigue to a clear clinical diagnosis.  

Based on the foregoing, the Board finds that a medical 
examination is warranted in order to clarify whether the 
symptoms of chronic fatigue can be attributed to a known 
diagnosis or whether these symptoms are due to an undiagnosed 
illness.

Sleep Apnea

The Veteran claims that his sleep apnea is aggravated as a 
result of his service-connected PTSD.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (effective before and after October 10, 2006).  
The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the Veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board finds that 
additional development is needed before it can adjudicate 
this claim.

Accordingly, upon remand, the appellant should be provided 
notice of the evidence and information needed to substantiate 
a claim for secondary service connection.  He should also be 
afforded a VA examination to determine whether his sleep 
apnea is aggravated by his service-connected PTSD.  See 
38 C.F.R. § 3.310.

Hearing Loss and Tinnitus

It appears from a July 2005 report of VA Audiological 
Evaluation that the Veteran has tinnitus and mild to moderate 
bilateral sensorineural hearing loss.  However, this 
examination report reflects that the results for individual 
decibel levels were given in a graphical format which the 
Board, lacking specialized medical expertise, may not 
interpret.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
It also appears likely that the Veteran was exposed to noise 
in service, inasmuch as his service personnel records confirm 
that he was serving in Saudi Arabia when the airbase on which 
he was serving was hit by a SCUD missile.  These records also 
confirm that he was exposed to aircraft noise.  

Under the circumstances, the Board finds it necessary to 
obtain an examination and opinion as to the likely etiology 
of his tinnitus and hearing problems.  38 C.F.R. 
§ 3.159(c)(4).

Review of the claims file also reflects that the Veteran is 
in receipt of benefits from the Social Security 
Administration (SSA) (See June 2006 report of VA PTSD 
examination).  The claims file does not contain any SSA 
records.  These records, assuming they exist, are potentially 
pertinent to his claims with VA and therefore should be 
obtained for consideration in this appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits).

Review of the claims file reflects that the Veteran is in 
receipt of ongoing VA and private medical treatment for his 
claimed disorders.  These additional records must be obtained 
before deciding his appeal.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With his assistance, obtain all 
records of VA and/or private treatment 
for chronic fatigue, sleep apnea, 
hearing loss, and tinnitus identified 
by the Veteran which have not already 
been obtained.  If he has or can obtain 
these records himself, then he is 
encouraged to do so.  However, VA will 
assist him in obtaining this additional 
evidence if he provides the necessary 
information (e.g., when and where 
treated, etc.).

2.  Send the Veteran a VCAA letter 
notifying him and his representative of 
the type of evidence required to 
substantiate the claim for secondary 
service connection for sleep apnea on 
the premise it is proximately due to, 
the result of, or chronically 
aggravated by his PTSD.  See 38 C.F.R. 
§ 3.310.

3.  Obtain the Veteran's SSA records, 
including all medical records that 
formed the basis of any decision 
rendered.  The efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder for consideration.  

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the chronic fatigue.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should review the Veteran's medical 
history and conduct all necessary 
special studies or tests.  The 
following items should be addressed:

(a).  Elicit from the Veteran details 
about the onset, frequency, duration, 
and severity of all complaints relating 
to the chronic fatigue, and indicate 
what precipitates and what relieves his 
symptoms.

(b).  State whether the Veteran's 
chronic fatigue is attributable to a 
diagnosed or undiagnosed illness.  If 
the examiner can not identify a disease 
or disability which cause these 
symptoms, the examiner should so state.  
The opinion of the examiner should 
specifically reflect consideration of 
the Veteran's complaints of sleep 
apnea.

(c).  If the Veteran's chronic fatigue 
is attributable to a diagnosed illness, 
is it at least as likely as not (i.e., 
at least a 50 percent probability) that 
this illness had its onset during the 
Veteran's active duty service or is 
otherwise related to incident(s) in 
service or a service connected 
disability?

The examiner should address any 
indication that the Veteran's 
complaints are not in accord with 
objective findings.

All necessary tests should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  Schedule the Veteran for a VA 
examination by a physician with 
specialization in respiratory disorders 
to offer an opinion as to whether it is 
as likely as not that the Veteran has 
developed sleep apnea secondary to 
PTSD; or, if the sleep apnea exists 
separately from PTSD, the physician is 
to indicate whether the PTSD aggravates 
the sleep apnea.  The examiner should 
also be advised that temporary or 
intermittent flare-ups of a disease are 
not sufficient to be considered as 
"aggravation" for VA purposes.  Should 
the examiner conclude that the sleep 
apnea is aggravated by the PTSD, he/she 
should also opine as to the degree of 
sleep apnea disability but for the 
PTSD.  

The examiner should address any 
indication that the Veteran's 
complaints are not in accord with 
objective findings.

All necessary tests should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

6.  Schedule the Veteran for a VA 
audiology examination.  The claims file 
must be made available to the 
audiologist, and the audiologist should 
indicate in his/her report whether or 
not the claims file was reviewed.  The 
testing to determine the current 
severity of the Veteran's hearing loss 
should include the use of controlled 
speech discrimination (Maryland CNC) 
and a puretone audiometry test.  The 
examination must be conducted without 
the use of hearing aids.  The examiner 
must determined 1) if the Veteran is 
currently diagnosed with bilateral 
hearing loss and/or tinnitus, and 2) if 
it is at least as likely as not (i.e., 
at least a 50 percent probability) that 
the diagnosed bilateral hearing loss 
and/or tinnitus had their onset during 
the Veteran's active duty service or 
are otherwise related to incident(s) in 
service?

The audiologist should also be asked to 
provide numeric interpretation of the 
VA audiogram conducted on July 28, 
2005.  The audiologist should set forth 
numeric values for the pure tone 
thresholds at 1000, 2000, 3000, and 
4000 Hertz; and then provide the 
average pure tone threshold for these 
four frequencies. 

The audiologist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If the examiner is unable to provide 
the requested opinion without resorting 
to speculation, it should be so stated. 

7.  Thereafter, the RO should 
readjudicate the claims (on a de novo 
basis) in light of the additional 
evidence.  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond 
before returning the file to the Board 
for further appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


